DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 12 and 22 are objected to because of the following informalities:   
 	In claim 1, line 9, “the one or more” should be changed to -- one or more -- to prevent from antecedent basis lacking issue.  Line 15, “one or more” should be changed to -- the one or more -- to avoid the confusion and ambiguity.
 	In claim 12, line 11, “one or more” should be changed to -- the one or more -- to avoid the confusion and ambiguity.
.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 3-7, 11-17, 21-22, 24-28, 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, lines 12-13, it is confusing and ambiguous for reciting “the physical layer device comprising logic circuitry coupled with the memory to generate and cause transmission of the WUR packet” since it is the wake-up radio (WUR) physical layer protocol data unit (PPDU) comprising a WUR packet that is transmitted out by the one or more antenna coupled with the radio according to lines 6-7.  Therefore, it is unclear as to whether it is the WUR PPDU comprising the WUR packet or the WUR packet alone is transmitted out of the apparatus.  Furthermore, based on the specification, the examiner believes that it is the WUR PPDU comprising the WUR packet and MAC frame that is transmitted out of the apparatus.
 	Claims 3-7 and 11 are rejected for depending on claim 1.
 	Claims 12-17 and 21 are rejected for substantially same reasons as claims 1, 3-7 and 11, except each claim is in non-transitory computer-readable medium format.
 	In claim 22, lines 9-10, it is confusing and ambiguous for reciting “the physical layer device comprising a logic circuitry to decode the WQUR packet received since only the one or more on-off keying (OOK) orthogonal frequency-division multiplexing (OFDM) symbols of the 
 	Claims 24-28 are rejected for depending on claim 22.
	Claims 32-37 are rejected for substantially same reasons as claims 22, 24-28, except each claim is in non-transitory computer-readable medium format.
Allowable Subject Matter
Claims 1, 3-7, 11-17, 21-22, 24-28, 32-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465